Kaye, Rose & Partners LLP

Case 2:17-cv-09010-AGR Document 560 Filed 03/24/20 Page 1of8 Page ID #:14801

 

 

 

 

 

 

1 | KAYE, ROSE & PARTNERS, LLP
Bradley M. Rose, (SBN 126281)
2 | brose kayerose.com
Frank C. Brucculeri, (SBN 137199)
3 fbrucculeri@kayerose.com
169 South Rodeo Drive
4 | Beverly Hills, California 90212
Telephone: (310) 551-6555
5 | Facsimile: (310)277-1220
6 || Attorneys for Defendant
7 HURRICAN NAVIGATIONINC.
8
5 UNITED STATES DISTRICT COURT
10 CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
11 | TMF TRUSTEELIMITED, Case No.: 2:17-CV-9010-PA-(AGRx)
12 Plaintiff,
DECLARATION OF FOTIOS
13 v. FOURNARIS IN REPLY TO TMF
14 M/T MEGACORE PHILOMENA, TRUSTEE LIMITED RESPONSE
15 ne engines, boilers, tackles, and (DKT.551) AND STEPHANIE
other appurtenances, etc., in rem, TOMBLING'S DECLARATION (DKT.
HURRICANE NAVIGATION INC., ;
16 || a Marshall Islands Corporation, in ” |556-1- [IN RE 02 TRADING'S
' personam, REQUEST FOR REIMBURSMENT
/ OF CUSTODIA LEGIS EXPENSES]
18 Defendants.
19 | AND RELATED CROSS-
ACTIONS.
20
21 I, Fotios Fournaris, declare as follows:
== 1. Iam the Legal Representative of O2 Trading Ltd (hereinafter "02
23 Trading" ) and have personal knowledge of each and every one of the matters
24 |! set forth herein and could and would testify truthfully thereto in a court of law
25 | if called upon to do so.
26 2. This Declaration is submitted in support O2 Trading Custodia Legis
27 || Claim and specifically by way of tesponse to Stephanie Tombling's Declaration
28
1
DECLARATIONOF FORTIOS FOURNARIS IN REPLY TO
TMF TRUSTEE LTD'S RESPONSE (DKT. 551)

 
Kaye, Rose & Partners LLP

Case 2:17-cv-09010-AGR Document 560 Filed 03/24/20 Page 2 o0f8 Page ID #:14802

Oo fo YN DB UN fF WwW YN

NO SB Bw KH BK KN KR KR RD Se
co lOO i Oa re lc SO OTD Oe ON

 

 

(Dkt. 556-1). Iam compelled to respond to Ms. Tombling's declaration because
it again misses the point, is misleading and grossly incorrect - ignoring the content
and import of the January 2020 independent Audit Report by Nexia certified
auditors (hereinafter "Report," "Audit" or "Nexia Audit") to which Ms.
Tombling's declaration responds.

3. In response to Miss Tombling Declaration paragraph 2, I note that
paragraph 6 of the Nexia Report includes a table presenting the movements
between O2 and Hurricane from all transactions between them resulting to the
outstanding balance due to O2 as of 31/12/2017. This table stated that (i) there
was an outstanding starting balance of $413,000 relating to the Time Charter period
and (u) there was an amount of $1,154,000 relating to payments made by 02 to
3" parties during the CMA for bunkers, port expenses, canal expenses and
commissions. Miss’ Tombling does not explain why these amounts were missed by
‘TMF from the calculations presented in DKT 551 . Neither Miss Tombling herself
made any reference to those amounts in her first report (in DKT 551-1)

In my view there was no need to re-perform the procedures

described in Nexia Report to note that there was an outstanding balance relating to
the time charter period (pre CMA) and also that there were payments from O2 to
3" parties (during CMA). The presentation of the table in the Nexia Report was
sufficient.

4. I note however now that Miss Tombling no longer challenging the
Nexia Report analysis and does not challenge the conclusive figures shown in there
(or the exact same figures from the Audited statements ). I think now is undisputed
that O2 - as of December 31 and all in - owes zero to Hurricane but instead is
owed moncy by Hurticane ( even after the reccipt of the last voyage freight )

5 In response to Miss Tombling declaration para 3, in addition to the

Report , Nexia also conducted an Audit.The Audited financial statements for 2017
are now on file (see DKT 555 Ex A). The Nexia Report refers to the Audited

2,

 

 

DECLARATIONOF FORTIOS FOURNARIS IN RESPONSE
TO STEPHANIE TOMBLING'S DECLARATION DK. 556-1

 
Kaye, Rose & Partners LLP

Case 2:17-cv-09010-AGR Document 560 Filed 03/24/20 Page 30f8 Page ID #:14803

Oo nN DB NH ee WD NP eS

10
1]
12
13
14
15
16
id
18
19
20
el
22
oo
24
25
26
27
28

statements and also states that the outstanding balance as of 31/12/2017 was
reconciled with the Audited financial statements.

6. With regard to Miss Tombling declaration para 4 , the contradictions
in her own statements are alarming . Initially (in DKT 551-1 ) in her report the
complaint was - wrongly - there was no Audit performed.

t Now, after I've submitted the Audited statements with my last
declaration , Miss Tombling had no choice than accepting there was an Audit
performed . As a result her initial comments in DKT 551-1 are now inapplicable .
Instead her new reservation is that somehow Nexia is not to be relied upon as an
independent reviewer. Miss 'l'ombling states that “the fact that Nexia used evidence
included in O2's financial statements that it had previously audited raises another significant issue
with the reliability of Nexia report.”

8. With this Ms. Tombling now confirms there was an Audit
performed. What Ms.’Tombling is now missing again is that this Audit contains
figures , notes and undisputed conclusions . One can look at the Audit
independently of the Report to ascertain what the position is between O2 and
Hurricane.

9. The Report is separate and in addition to the Audited financial
statements. Itis a particularengagement. I submit that reliance on the Audited
statements is sufficient on its own to establish the outstanding balances between O2
and Hurricane during the relevant time period.

10. The Report elaborates on how this is calculated and the conclusions
therein are fully reconciled with the Audited statements. Therefore, the Court can rely
directly in the Audited financial statements performed based on International Standards
of Auditing (signed by an independent public accounting firm).

11. | For completeness, I should also add that the Report - as stated at
paragraph 4- was performed with reference to International Standards of Related

Services. It is common practice, and Miss Tombling is probably well aware that

3

 

 

DECLARATIONOF FORTIOS FOURNARIS IN RESPONSE
TO STEPHANIE TOMBLING'S DECLARATION DK. 556-1

 
Kaye, Rose & Partners LLP

Case 2:17-cv-09010-AGR Document 560 Filed 03/24/20 Page 4o0f8 Page ID #:14804

auditors provide agreed upon procedures setvices (in compliance to International
Standards).

12. In practice, any other firm engaged to prepare a similar Report would
also rely on the work of the company’s auditors (Nexia) as well as the audited
financial statements.

13. The fact that Nexia are the auditors and also the reviewers of the
Report does not raise any issue for the reliability of this report, but irrespective, one
could ignore the Report and solely rely on the Audited statements, which
reach precisely the same exact conclusions as those in the Nexia Report.

14. The exact wording in the Nexia Audited statements is “The
outstanding balance duc from Hurricane as of December 31 , 2017 is
$264 (thousand) and is presented in “Due from related parties,” at the
accompanying Balance Sheet.” (see Dkt. 555, Exhibit A). Note that this statement
was left un-redacted.

15. Ms. Tombling further states that “a qualified audit opinion is usually issued
when the auditor has not been provided with sufficient information to give an unqualified opinion or
where there was a material issue in the application of the relevant accounting standards.”

Nexia, however, in signing the Audited statements state that (i) “We believe that the
audit evidence we have obtained is sufficient and appropriate to provide a basis for
out opinion, (ii) “In our opinion, except of the effects of the subject referred in the
paragraph “Basis of qualified opinion” of our report, the accompanying financial
statements give a true and fair view of the financial position of the above Company
as of December 31, 2017, of its financial performance and its cash flows for the year
then ended in accordance with the Generally Accepted Accounting Principles as
adopted by the US.” (Dkt. 555, Exhibit A, also left un-redacted)

16. ‘The paragraph “Basis for Qualified Opinion” relates only to O2’s
ability to collect part of its accounts receivable (part of these accounts relate to the

USD 264,000 Receivable from Hurticane).

4

 

 

DECLARATIONOF FORTIOS FOURNARIS IN RESPONSE
TO STEPHANIE TOMBLING'S DECLARATION DK, 556-1

 
Kaye, Rose & Partners LLP

Case 2:17-cv-09010-AGR Document 560 Filed 03/24/20 Page 5of8 Page ID #:14805

Co Oo ND nH BR W HPO =

NY NN N NN NY BD BD Ree ee Se ee ee ea eg
oN DMN FP wHWHN KY SCO wM AI DAH BRB wWH KES

 

17. The exact wording in the Audited statements is “Basis for Qualified
opinion" “For the amount of 100k USD included in the account “Trade
Receivables” (not related to Hurricane ) and for the amount of about 264k USD
included in the account “Due from Related Parties” (related to Hurricane) we have
not received any supporting evidence for the ability to collect these amounts and as
a result we don’t have any evidence if those amounts will be collected ot not and
what the resulting effects would have been in the Financial Statements (if not
collected). (See, Dkt. 555, Exhibit A, left un-redacted).

18. For easy reference, I attach hereto at Exhibit A a true and correct un-
redacted copy of the entire Independent Auditors Report as contained in the
Audited financial statements (also including the parts referred above which were left
un-redacted from the prior filing).

19. In response to Miss Tombling's declaration at paragraphs 4 and 5,
Nexia had audited ©2 financial statements for 2015 and 2016, therefore before
conducting the 2017 Audit. On this basis - having previously reviewed transactions
with Oxygen and Hurricane - it is clear that these entities are well known to Nexia
who treated them since as Related parties (as Nexia continues to do in the 2017
Audit). The Audited statements refer to Related party transactions (also applicable
to transactions with Hurricane).

20. The Auditor's letter refers to Receivables from Related patty when
addressing the balance of USD 264,000 due to O2 from Hurricane. I am sutprised
Ms. Tombling missed that the Report gives a full overview of the transactions under
review including the Time Charter and CMA. These transactions were obviously
reviewed by Nexia in the context of the Audited statements as well.

21. In response to Miss Tombling pata 6/7 There is no specific
explanation to why the payments by O2 to 34 parties that were ignored by TMF
and Miss Tombling. There is no specific explanation why TMF and
Ms. Tombling ignored the outstanding balance from the Time Charter period.

5
DECLARATIONOF FORTIOS FOURNARIS IN RESPONSE
TO STEPHANIE TOMBLING'S DECLARATION DK. 556-1

 

 
Kaye, Rose & Partners LLP

Case 2:17-cv-09010-AGR Document 560 Filed 03/24/20 Page 6of8 Page ID #:14806

ost DO UA BR WH KH =

11
12
13
14
15
16
e
18
19
20
21
22
23
24
25
26
27
28

Ms. Tombling's apparent justification is that the purpose of (her) report was not
intended to provide an alternative view of the balance between O2 and Hurricane.
On that basis (she) did not comment on every transaction mentioned in the Nexia
teport but instead focused on areas which she incorrectly maintains cast doubt.

22. Regarding Ms. Tombling' declaration at paragraph 8, she failed to
address the point that O2 had already prepaid in advance the last voyage freight.
Simply, O2 has been making advance freight prepayments (on account) since the
commencement of the CMA period. For some inexplicable reason, TMF
continues to pretend that O2's advances of freight did not exist or happen. In this
respect, | only mean to note that the Nexia Report also makes reference to these
“advances and prepayments."

23. As to paragraph 9 of her declaration, Ms. Tombling states: "Zhe Scope of
my work did not include a review of every single transaction shown in the bank statement
provided." This is her reply for not accounting (thus missing) sums in excess
of USD $1,500,000. Sums missing from'TMF's analysis also in DKT 551
(comprising of $413,000 due to O2 from the Time Charter PLUS
$1,154,000 payments made by O2 to 3d parties).

24, However, by way of evidence of her contradictions, I noted that
Ms. ‘Tombling did not include in the scope of her work the review of transactions
amounting to over $1,5 million, but included the teview and identification
of rounding differences of insignificant effect (see paragraph 44 of her report, to
which I responded). The explanation is probably that she did not comment on the
$ 1,5 million payments because she had no doubt about these amounts. As stated in
her declaration she commented only on areas which cast doubt. ‘This is of no
excuse to TMF disregarding those in Dkt 551.

25. In support of my earlier note at paragraphs 3-5 above,
importantly Ms. Tombling states: "my report does not ‘putport to re-calculate

the receivable balance owing to O2 by Hurricane and does not contain an vy

6

 

 

DECLARATIONOF FORTIOS FOURNARIS IN RESPONSE
TO STEPHANIE TOMBLING'S DECLARATION DK. 556-1

 

 
Kaye, Rose & Partners LLP

Case 2:17-cv-09010-AGR Document 560 Filed 03/24/20 Page 7 of 8 Page ID #:14807

oN DO OH BP WY Ye

YN NY NY KY NN KN De Be ee ew Be ee ee oe oe
ont nM FF YPN FP SMO mA ANI AWN BR wWNH Ke SOLS

calculations.”

26. In response to paragraph that I continue to treat the procedures
performed as part of Nexia’s statutory audit of O2’s financial statements, I say the
Report refers and complies with the Audited statements, but irrespective, Ms.
Tombling may only rely and focus on the Audit in order to conclude the same
thing, ie. the existence of negative balances due to O2.

27. In response to para 10 of Ms. Tombling's declaragtion, I note that
as stated at the Report in paragraphs 3 & 7, Nexia received letters from the banks in
otder to confirm O2 balance as of 31/12/2017. Asa result, third parties (the banks)
confirmed the completeness and accuracy of O2 bank balances as of December 31 ,
2017. This is a common audit procedure to confirm the bank balances.

Also. as stated at the Report paragraph 3, Nexia received bank receipts from
Oxygen's bank account presenting the inflows from O2 telating to Hurticane during
the CMA.

28. _ Finally in addressing - again - some technical points by Ms. Tombling
in para 11 of het Declaration, I note as follows:

A. These relate to payments O2 made to Oxygen. The bank
teceipts proving that Oxygen received from O2 the amount of $20,000 and
$212,000 were filed with the court a Dkt. 555, exhibit B.

B. The pointis frankly insignificant and irrelevant. Irrespective of
titles, the payment in reference is a F reight Receipt (Collection) under the CMA in
respect of the first voyage during the CMA. Such receipt was credited to Hurricane
as all freight receipts and is part of the total Freight Collections stated in the

Report.

i

 

 

 

DECLARATIONOF FORTIOS FOURNARIS IN RESPONSE
TO STEPHANIE TOMBLING'S DECLARATION DK. 556-1

 

 
Kaye, Rose & Partners LLP

Case 2:17-cv-09010-AGR Document 560 Filed 03/24/20 Page 8 of 8 Page ID #:14808

I declare under penalty of perjury pursuant to the laws of the United States

and of the State of California that the foregoing is true and correct.

Executed on 20 March 2020 in Athens, Hellenic Republic (Greece).

 

 

Fotios Fournaris

Oo Oo HD HH Bh W NY =

10
11
12
13
14
15
16
17
18
19
20
21
ae
22
24
25
26
27

28

8
DECLARATIONOF FORTIOS FOURNARIS IN RESPONSE
TO STEPHANIE TOMBLING'S DECLARATION DK. 556-1

 

 

 
